    Case 15-14698             Doc 29     Filed 07/03/19 Entered 07/03/19 23:30:50                  Desc Imaged
                                         Certificate of Notice Page 1 of 2
Form defdso13

                                      UNITED STATES BANKRUPTCY COURT
                                            Northern District of Illinois
                                                 Eastern Division
                                                 219 S Dearborn
                                                    7th Floor
                                                Chicago, IL 60604



In Re:
                                                               Case No. 15−14698
                                                               :
Debra Ann Kaiser                                               Chapter : 13
1425 Maple Street                                              Judge :   Deborah L. Thorne
Western Springs, IL 60558
SSN: xxx−xx−9092 EIN: N.A.




                         NOTICE TO INDIVIDUAL DEBTORS IN CHAPTER 12/13 CASES
                               OF REQUIRED DOCUMENT FOR DISCHARGE


         In order to receive a Discharge, you must file the following document.

            Debtor's Declaration Domestic Support Obligations.
       Please complete the local form titled Debtor's Declaration Regarding Domestic Support Obligations. If a joint
petition was filed, each spouse must complete and file a separate declaration.

    The local form, Debtor's Declaration Regarding Domestic Support Obligations, is available on our website at
www.ilnb.uscourts.gov/Forms/Form_Orders.cfm

       If you do not file the required document, your case will be closed without a discharge. You will still be liable
for the current balance of the debts you owed before filing. If you subsequently file a Motion to Reopen, you must
pay the reopening fee.
         If you are represented by an attorney, please contact your attorney for guidance.
         If you have any questions about submitting the form, please call 312−408−5000.

                                                              FOR THE COURT



Dated: July 1, 2019                                           Jeffrey P. Allsteadt, Clerk
                                                              United States Bankruptcy Court
          Case 15-14698            Doc 29       Filed 07/03/19 Entered 07/03/19 23:30:50                         Desc Imaged
                                                Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 15-14698-DLT
Debra Ann Kaiser                                                                                           Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: mmyers                       Page 1 of 1                          Date Rcvd: Jul 01, 2019
                                      Form ID: defdso13                  Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 03, 2019.
db             +Debra Ann Kaiser,   1425 Maple Street,   Western Springs, IL 60558-1071

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 03, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 1, 2019 at the address(es) listed below:
              Joel P Fonferko    on behalf of Creditor   OCWEN LOAN SERVICING, LLC. ND-One@il.cslegal.com
              Marilyn O Marshall    courtdocs@chi13.com
              Nathan C Volheim    on behalf of Debtor 1 Debra Ann Kaiser nvolheim@sulaimanlaw.com,
               sulaiman.igotnotices@gmail.com;courtinfo@sulaimanlaw.com;bkycourtinfo@gmail.com;ecfnotice@sulaima
               nlaw.com;bkecf_sulaiman@bkexpress.info;r46351@notify.bestcase.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
              Peter C Bastianen    on behalf of Creditor   Ocwen Loan Servicing, LLC as servicer for Deutsche
               Bank National Trust Company, as Trustee for Fremont Home Loan Trust 2005-1, Asset-Backed
               Certificates, Series 2005-1 ND-Four@il.cslegal.com
                                                                                             TOTAL: 5
